         Case 1:21-cv-00616-RP Document 53-2 Filed 08/07/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 WHOLE WOMAN’S HEALTH, et al.,                             )
                                                           )
                                       Plaintiffs,         )
                                                           )          CIVIL ACTION
 v.                                                        )
                                                           )          CASE NO. 1:21-CV-616-RP
 AUSTIN REEVE JACKSON, et al.,                             )
                                                           )
                                       Defendants.         )


                   [PROPOSED] TEMPORARY RESTRAINING ORDER

       Plaintiffs have moved for a temporary restraining order (“TRO”) and preliminary

injunction to enjoin Defendants from enforcing Senate Bill 8, 87th Leg., Reg. Sess. (Tex. 2021)

(“S.B. 8” or the “Act”). The Court, having considered the arguments and legal authority presented

in connection with Plaintiffs’ motion, as well as the evidentiary record, has found and concluded,

for the specific reasons required under Federal Rule of Civil Procedure 65(d) and in accordance

with Local Rule 65, that a TRO should be entered. As detailed below, Plaintiffs have shown that

(1) they have a likelihood of success on the merits of their claims; (2) they are likely to suffer

irreparable harm absent a TRO; (3) the balance of equities tip in Plaintiffs’ favor; and (4) a TRO

would serve the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

       As an initial matter, the Court finds that Plaintiffs have established the requirements for

subject-matter jurisdiction. In particular, the requirements for Article III standing are satisfied,

see Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992), and the Eleventh Amendment does not

bar Plaintiffs’ claims against any of the named Defendants or Defendant classes, see Ex parte

Young, 209 U.S. 123 (1908).




                                                 1
         Case 1:21-cv-00616-RP Document 53-2 Filed 08/07/21 Page 2 of 3




       The Court further finds that Plaintiffs have established a substantial likelihood of success

on the merits of their claim that Section 3 of S.B. 8 violates the Due Process Clause of the

Fourteenth Amendment because it bans abortion at approximately six weeks of pregnancy, far in

advance of the viability line established by the Supreme Court. See Planned Parenthood of Se.

Pa. v. Casey, 505 U.S. 833, 870 (1992).

       The Court further finds that Plaintiffs have established a substantial likelihood of success

on the merits of their claim that Section 4 of S.B. 8 violates the First Amendment rights to freedom

and speech and petition the courts by discriminating against litigants on the basis of their

viewpoint. See Barr v. Am. Ass’n of Pol. Consultants, Inc., 140 S. Ct. 2335, 2346 (2020); City of

Cuyahoga Falls v. Buckeye Cmty. Hope Found., 538 U.S. 188, 196 (2003); S. Christian Leadership

Conf. v. Sup. Ct. of La., 252 F.3d 781, 792 (5th Cir. 2001).

       The Court further finds that, absent a TRO, Plaintiffs and abortion patients throughout

Texas will suffer irreparable harm in the form of deprivations of their constitutional rights. See

Elrod v. Burns, 427 U.S. 347, 373 (1976); Deerfield Med. Ctr. v. City of Deerfield Beach, 661 F.2d

328, 338 (5th Cir. Unit B 1981).

       The Court further finds that the balance of equities tips in Plaintiffs’ favor because the

injuries that Plaintiffs and abortion patients would suffer from deprivation of their constitutional

rights while this case is pending far outweigh any injury to Defendants from having to delay the

Act’s enforcement, see De Leon v. Perry, 975 F. Supp. 2d 632, 664 (W.D. Tex. 2014), aff’d sub

nom. De Leon v. Abbott, 791 F.3d 619 (5th Cir. 2015), and that entry of a TRO would not disserve

the public interest because it would protect Plaintiffs and their patients from enforcement of an

unconstitutional law, see Jackson Women’s Health Org. v. Currier, 760 F.3d 448, 458 n.9 (5th

Cir. 2014).




                                                 2
          Case 1:21-cv-00616-RP Document 53-2 Filed 08/07/21 Page 3 of 3




        WHEREFORE, it is hereby ORDERED that Plaintiffs’ application for a TRO is

GRANTED. Defendants and their employees, agents, successors, and all others acting in concert

or participating with them are TEMPORARILY RESTRAINED from attempting to enforce,

enforcing, or participating in the enforcement of S.B. 8 directly or indirectly, including through

docketing or prosecution of cases filed under S.B. 8 in Texas courts, and from seeking or awarding

costs and attorney’s fees under Section 4 of S.B. 8 with respect to any covered claim brought by

Plaintiffs in this or other litigation.

        IT IS FURTHER ORDERED that this temporary restraining order shall expire on

August_____, 2021, at ____________. This order may be extended for good cause, pursuant to

Federal Rule of Civil Procedure 65.

        Plaintiffs shall not be required to post a bond. See Kaepa, Inc. v. Achilles Corp., 76 F.3d

624, 628 (5th Cir. 1996).

        SIGNED at ______________, this _______ day of August 2021



                                                      ______________________________
                                                      Honorable Robert Pitman
                                                      United States District Judge




                                                 3
